Citation Nr: 1141920	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ankle condition. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinus headaches. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an undiagnosed illness manifested by chronic fatigue. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an undiagnosed illness manifested by bilateral elbow pain. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an undiagnosed illness manifested by bilateral shoulder pain. 

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an undiagnosed illness manifested by bilateral wrist pain. 

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an undiagnosed illness manifested by bilateral hand pain. 

10.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993, which included service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

The RO apparently reopened the claims of entitlement to service connection for a right knee condition, an ankle condition, sinus headaches, a low back condition, and undiagnosed illnesses manifested by chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain and denied them on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In the January 2008 rating decision, the RO also granted the Veteran's claim for service connection of bilateral hearing loss with a non-compensable (zero percent) evaluation.  The Veteran initially expressed disagreement with the assigned evaluation; however, following the issuance of a Statement of the Case (SOC) on the issue, he withdrew his Notice of Disagreement (NOD).  This issue is not before the Board.

The Veteran was afforded a videoconference hearing before the Board in September 2010.  A transcript of the testimony offered at the hearing has also been associated with the record.  

The issues of entitlement to service connection for right knee condition, ankle condition, sinus headaches, low back condition, a neck condition, and undiagnosed illnesses manifested by chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision of December 2006 the Board denied service connection for a right knee condition, an ankle condition and sinus headaches on the grounds that the evidence did not establish that he had a right knee condition, an ankle condition or sinus headaches as a result of his service.  

2.  By decision of December 2006 the Board denied service connection for a low back condition on the grounds that the evidence did not establish that he had a low back condition as a result of his service, or that arthritis of the low back should be presumed to have been so incurred.  

3.  By decision of December 2006 the Board denied service connection for chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain, on the grounds that the evidence did not establish that he had undiagnosed illnesses manifested by symptoms involving chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain or that chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain were related to service.

4.  The evidence received since the December 2006 Board decision is new and material for the claims and raises a reasonable possibility of substantiating them.


CONCLUSION OF LAW

New and material evidence to reopen the claims for service connection has been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the December 2006 Board decision which denied service connection for right knee condition, an ankle condition, sinus headaches, a low back condition, and undiagnosed illnesses manifested by chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain, the evidence of record consisted of the Veteran's service treatment records, private medical records, VA medical records, several VA examination reports and statements from the Veteran.  The Board denied service connection for a right knee condition, an ankle condition and sinus headaches on the grounds that the evidence did not establish that he had a right knee condition, an ankle condition or sinus headaches as a result of his service.  Service connection for a low back condition was denied on the grounds that the evidence did not establish that he had a low back condition as a result of his service, or that arthritis of the low back should be presumed to have been so incurred.  The claims for service connection of chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain, were also denied on the grounds that the evidence did not establish that he had undiagnosed illnesses manifested by symptoms involving chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain or that chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain were related to service.  

Initially, the Board will address whether new and material evidence has been received to reopen the claims for service connection of a right knee condition, an ankle condition, sinus headaches and a low back condition, as these claims do not involve the application of the laws pertaining to undiagnosed illness.  In this regard, the Board notes that in furtherance of substantiating his claim, the Veteran submitted personnel and service medical records covering the period of his service in Southwest Asia and thereafter.  A review of these records discloses complaints of an ankle and knee injury, mild lingering lumbar back pain, headaches apparently related to his sinuses, as well as complaints of stiffness in the joints and trouble clearing the sinuses.  These pieces of evidence were not of record at the time of the Board's December 2006 decision and as they relate to the unestablished fact of the incurrence of such disabilities in service, they are likewise material.  Accordingly, these claims are reopened.  

Likewise, based upon the same evidence, the Board finds that the Veteran's claims for service connection of bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain should be reopened.  Although these conditions have been claimed as undiagnosed illnesses, the records document complaints of generalized joint pain, including the shoulders, and the Veteran's complaints of difficulty performing his duties as a result.  As this evidence relates to the previously unestablished fact of the incurrence of such disabilities in service (on a direct basis) and was not of record at the time of the Board's December 2006 decision, it is new and material and raises a reasonable possibility of substantiating the claims.  These claims are reopened.  

As noted above, the Board denied the claim for service connection of chronic fatigue December 2006 finding that the Veteran did not have an undiagnosed illness manifested by chronic fatigue or chronic fatigue syndrome (CFS) incurred in, or attributable to, service.  The Board notably found no diagnosis of CFS and noted that the evidence attributed fatigue to non-service-connected sleep apnea, as well as degenerative arthritis and disc disease.  

In furtherance of substantiating his claim, the Veteran has submitted a private opinion from Dr. K.W., a sleep specialist, dated in February 2007.  In this opinion, Dr. W. relates that the Veteran's somnolence and fatigue were far in excess of what would be expected given the mild nature of his sleep apnea.  Dr. W. also related that the Veteran's "fatigue began during [] active duty service in Desert Storm" and that given the timing of the Veteran's reported symptoms it was at least as likely as not that "this fatigue" was related to service.  As this evidence was not of record at the time of the Board's decision and relates to the unestablished fact of the incurrence of "chronic fatigue" in service, the claim is reopened.  

For the foregoing reasons, the Board finds that these claims should be reopened.  The underlying claims for service connection are addressed in the remand portion of this decision.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for an ankle condition, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for sinus headaches, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for an undiagnosed illness manifested by chronic fatigue, and the claim is reopened; to this extent only is the appeal granted.
New and material evidence has been received to reopen the claim of entitlement to service connection for an undiagnosed illness manifested by bilateral elbow pain, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for an undiagnosed illness manifested by bilateral shoulder pain, and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for an undiagnosed illness manifested by bilateral wrist pain, and the claim is reopened; to this extent only is the appeal granted.


REMAND

Based on the newly submitted evidence, in November 2009, the RO obtained a VA examination and opinion related to the claims for service connection of a low back  condition, an ankle condition, a knee condition, a neck condition, a bilateral shoulder condition and chronic fatigue.  The examination resulted in negative etiological opinions with respect to all of these conditions, except chronic fatigue.  With respect to chronic fatigue, the examiner did not comment on the etiology thereof, but merely noted that the Veteran reported having suffered from fatigue distinct from his sleep apnea.  The examiner noted that he had reviewed the available service treatment records, but did not review any private medical records in rendering their opinion. 

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124   (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

As the November 2009 examiner did not render an opinion that took into account the records of the Veteran's prior treatment, namely the private medical records, the examination is inadequate.  The VA examiner rendered a less than fully informed opinion.  Accordingly, the opinion is inadequate and must be returned for clarification.  Barr, Stefl, supra.; see also 38 C.F.R. § 4.2 (2010).

Also, the Board feels that the Veteran should be provided an examination with respect to his claims for service connection of sinus headaches, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain, bilateral hand pain and a neck condition.  The newly submitted service treatment records pertaining to complaints of pain and stiffness in the joints, including the neck and shoulders, as well as sinus problems, coupled with the Veterans reports of continuing symptomatology meets the low threshold of a suggestion of a nexus between service and these conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination is necessary to decide these claims.

With respect to obtaining an examination and opinion, the Board notes that a February 1991 service treatment record documents a complaint of "mild arthritis pains in joints" and that the Veteran was then "[t]oo young for the onset of arthritis."  The record documents, in regards to the Veteran's medical history, that the "[o]nly thing that has changed is that [he] took [Pyridostigmine Bromide] tabs."  At this time the Veteran complained of heightened sensitivity to pains in the hands, fingers (knuckles), knees, low back, neck, shoulders, elbows and feet (ankles)."  It was felt that these complaints were "as least likely as not the tabs." 

In furtherance of substantiating his claim, the Veteran submitted an opinion from Dr. A. of Virgin Valley Chiropractic dated in January 2007.  The opinion notes that "[i]t is at least as likely as not that [the Veteran's conditions] resulted from active duty, and are the cause of his persistent and chronic pain and degenerating condition."  Dr. A. explained that the Veteran's symptoms were " consistent with the findings of physicians all over the country" with Gulf War veterans, the common denominator being the anti-nerve agent Pyridostigmine Bromide.  

Dr. A. attached a scholarly article with his opinion, but did not indicate that he had reviewed all pertinent medical evidence, including the claims file and service treatment records.  The article that Dr. A. attached pertained to Pyridostigmine Bromide (PB) and long-term Gulf War Syndrome (GWS) symptoms.  The article notes that PB is considered a safe drug used in the treatment of several medical conditions.  It also explained that soldiers had taken a relatively low dose related to those who regularly took PB for medical conditions and noted that a presidential advisory committee had thus concluded that whatever side effects might be due to PB, would disappear when the person stopped taking PB.  Yet, the article also noted some speculation as to whether PB could cause long term complications should the drug be taken under stressful situations, such as combat.  

The service treatment record noting possible symptoms related to the ingestion of PB along with Dr. A.'s opinion and the scholarly article suggest that the Veteran's musculoskeletal complaints may be attributable thereto.  McLendon, supra.  Accordingly, upon remand the examiner should address this question.

The fact that the Veteran submitted personnel and service treatment records that were not previously associated with the claims file indicates that there may be outstanding service records.  VA is under a duty to obtain relevant records in the custody of a Federal department or agency.  38  C.F.R. § 3.159(c)(2).  Accordingly, VA must attempt to obtain any outstanding service treatment and personnel records and associate them with the claims file. 

Lastly, the Board notes that the factual scenario presented above indicates the possibility of substantiating service connection for chronic fatigue on a secondary basis, should service connection be granted for any of the Veteran's variously claimed musculoskeletal conditions.  As noted above, the evidence indicates that his musculoskeletal conditions may be responsible, to some extent, for his chronic fatigue.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R. § 3.310  (2010); Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  On remand, the AMC/RO should provide Veteran notice of how to substantiate a claim for secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any service treatment and personnel records not currently associated with the claims file and associate them therewith.  If necessary, seek these records from alternative sources, such as the National Archives, after securing any necessary release(s) from the Veteran. 

2.  Thereafter, schedule the Veteran for examination(s) to determine the nature and etiology of any disability with respect to his claims of service connection for a right knee condition, an ankle condition, sinus headaches, a low back condition and a neck condition.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right knee condition, ankle condition, sinus headaches, a low back condition and a neck condition is/are attributable to service.  

The examiner is also asked, with respect to the Veteran's complaints of joint pain, to provide an opinion as to the medical probabilities that these complaints are related to the Veteran's having taken Pyridostigmine Bromide during his service in Southwest Asia.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  The Veteran should also be scheduled for examination(s) to determine the nature and etiology of any disability with respect to his claims of service connection for chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain, to include as a qualifying chronic disability resulting from an undiagnosed illness. 

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.

Based on a review of all medical documentation and history on file, including the service treatment records, the examiner should provide a well-reasoned opinion consistent with sound medical judgment, as to the medical probabilities that the Veteran's complaints of chronic fatigue, bilateral elbow pain, bilateral shoulder pain, bilateral wrist pain and bilateral hand pain are attributable to a clinical diagnosis.  If a diagnosed disability is found, the examiner should provide an opinion as to the medical probabilities that the disability is related to the Veteran's active military service.  If any complaints of pain or fatigue are not a result of a known diagnosis, the examiner should so specify and provide an opinion as to the medical probabilities that the condition is due to undiagnosed illness. 

The examiner is also asked, with respect to the Veteran's complaints of joint pain, to provide an opinion as to the medical probabilities that these complaints are related to the Veteran's having taken Pyridostigmine Bromide during his service in Southwest Asia.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After completion of the above to the extent possible and any additional development of the evidence that the RO may deem necessary, the RO should review the expanded record and determine if the claims can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


